Citation Nr: 0721109	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In January 2007, the veteran appeared at the RO in Cleveland, 
Ohio, and testified via video before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When assessing the degree of impairment resulting from a 
service connected disability, the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation must be 
avoided.  38 C.F.R. § 4.14 (2006).  When medical evidence 
does not separate the effects of the service-connected 
condition from the non-service connected condition, VA 
regulations at 38 C.F.R. § 3.102 require that reasonable 
doubt on any issue be resolved in the appellant's favor, 
clearly dictating that such signs and symptoms be attributed 
to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 
8, 1996); see also Mittleider v. West, 11 Vet. App. 181 
(1998).  

In the case at hand, the veteran is service connected for 
major depressive disorder and has been diagnosed with, but is 
not service connected for, post-traumatic stress disorder 
(PTSD).  The February 2005 VA psychiatric examination report 
notes that, "[a]s a matter of practicality and not 
scientific certainty, 50% of [the veteran's] impairment in 
his general functioning may be attributed to depression and 
50% to PTSD symptoms."  Therefore, any impairment resulting 
from the veteran's PTSD may not be considered in evaluating 
his major depressive disorder.  Barring evidence to the 
contrary, 50 percent of the veteran's psychiatric disability 
should be attributed to his major depressive disorder, and 
his disability benefits for major depressive disorder should 
be determined accordingly.

There is competent evidence of record to suggest that the 
veteran may be unemployable due to his psychiatric symptoms.  
A February 23, 2006, statement from the veteran's VA 
psychiatrist states that he is considered unemployable due to 
psychiatric conditions.  The psychiatrist's note specifically 
mentions the veteran's PTSD symptoms, meaning that this is 
not evidence of his unemployability due solely to his 
service-connected major depressive disorder.  The veteran has 
also submitted a July 2005 letter from a former employer 
stating that he no longer hires the veteran to perform 
landscaping work because of the veteran's unreliability.  The 
veteran has also testified that he is no longer able to work, 
but it is unclear how long he has been unemployed.  Because 
his major depressive disorder has been stated to be 50 
percent of his total psychiatric disability, a finding that 
the veteran is unemployable due to his psychiatric disability 
may entitle him to a higher rating for his major depressive 
disorder.  Therefore, this case needs to be remanded in order 
to determine whether, or the date from which, the veteran is 
unemployable due to his psychiatric disability.

In addition, the Board finds that the issue of entitlement to 
a TDIU is inextricably intertwined with the major depressive 
disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Therefore, consideration of the TDIU must be 
deferred pending resolution of the major depressive disorder 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps, to include through contact with the 
veteran and his representative, to obtain 
any employment records relevant to the 
veteran's claims.  

2.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of his major depressive disorder.  
The veteran's claims file must be made 
available to and be reviewed by the 
examiner.  Particular attention should be 
paid to the February 2005 VA examination 
report and the unemployability opinion 
from February 2006.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  

The examiner must provide accurate and 
fully descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the following 
symptoms due to major depressive disorder: 
depressed mood; anxiety; suspiciousness; 
panic attacks; sleep impairment; memory 
loss; flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a global 
assessment functioning score, together 
with an explanation of what the score 
represents in terms of his psychological, 
social, and occupational functioning.  

The examiner should specifically discuss 
whether these symptoms are attributable to 
the veteran's service-connected major 
depressive disorder, to his non-service-
connected PTSD, or to another psychiatric 
disability.  If particular symptomatology 
cannot be attributed to a particular 
disability, the examiner should offer an 
opinion as to what percentage of the 
veteran's overall psychiatric disability 
may be attributed to his major depressive 
disorder and what percentage may be 
attributed to non-service-connected 
disabilities.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The veteran's claims file must also be 
forwarded to a VA examiner, who must be 
asked to determine the impact that the 
veteran's service-connected disabilities 
have on his employability. The claims file  
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study, and the examiner should 
note that the claims file was reviewed.

Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is, or the date on 
which he became, unable to obtain or 
retain employment, consistent with his 
education and occupational experience, due 
collectively to his service-connected 
disabilities only (i.e., prostate cancer, 
major depressive disorder, and erectile 
dysfunction).

The examiner is reminded that under 38 
C.F.R. §§ 3.341, 4.16, and 4.19 (2006), in 
determining whether unemployability 
exists, consideration may be given to the 
veteran's level of education, special 
training, and previous work experience.  
However, consideration may not be given to 
the veteran's age, or to any impairment 
caused by nonservice-connected 
disabilities noted in the evidence of 
record (to include PTSD).

A complete rationale any opinions 
expressed must be given.  If the above 
opinion cannot be rendered without resort 
to speculation, it must be so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




